DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A2 and Species A3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2021. Applicant's election with traverse of Species A1 in the reply filed on 08/30/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not made the required showing of any different field of search, and that there would not be a serious burden in searching the two additional identified species for which there are merely three additional claims. This is not found persuasive because, as the examiner noted in the Restriction Requirement, such a set of three different species would each require a different field of search, such as the consideration of different subclasses and/or different search queries. Moreover, the Applicant’s original disclosure also discloses that the species are alternative embodiments from one another, as discussed in the Restriction Requirement, and therefore they are independent and distinct from one another and not obvious various variants, which would necessarily require different fields of search. Furthermore, even if there are currently only three additional claims drawn to the withdrawn species, withdrawing the restriction requirement would then allow for newly added claims and amended .

Claim Objections
Claims 2-5 and 8-9 are objected to because of the following informalities:  the phrase “a pneumatic tire” in line 1 of each respective claim should be written as –the pneumatic tire— for consistency in claim language relating back to independent claim 1.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the phrase “vulcanized pneumatic tire” in lines 5-6 should be written as –a vulcanized pneumatic tire—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (WO 2014/ 147981, see machine translation), Tanno (US 2021/0170804), Shima et al. (US 2006/0010992), and Hisatomi et al. (JP 11-042720, see machine translation). 

Regarding claims 1-3, Kawai discloses a method of manufacturing a pneumatic tire provided with a wear indicator in the tread portion which comprises 5a hole in an unvulcanized tread portion forming member (Page 3 lines 109-112; Page 8 lines 305-307; Page 9 lines 360-362; Page 18 lines 735-750; Page 19 lines 755-759); an embedding step of embedding a wear indicator piece of material in the hole (Page 3 lines 94-97; Page 6 lines 239-240; Page 10 lines 405-410; Page 18 lines 748-750);  10a green tire molding step of molding a green tire using the tread portion forming member in which the piece is embedded (Page 3 lines 98-99; Page 19 line 759); and a vulcanizing step of vulcanizing the green tire (Page 3 line 100; Page 19 lines 755-758).
Kawai further discloses that the wear indicator member may be unvulcanized raw rubber or resin (i.e. polymer) (Page 6 lines 239-240; Page 11 line 436), but the wear indicator member is not limited to 
Tanno teaches a tire provided with a wear indicator (Fig. 1: 10) mounted in a hole in the tread portion, wherein the wear indicator is a magnetic piece having a configuration in which magnetic powder is included in rubber material ([0007], [0018], [0023]). The magnetic wear indicator is capable of acquiring wear information regarding a tread portion from measured information regarding the magnetic flux density or the magnetic field strength of the magnet ([0007]), and acquiring highly accurate wear information without being affected by a decrease in magnetic flux density or magnetic field strength of the magnet caused by heat generation in the tread rubber of the pneumatic tire and by a decrease in magnetic flux density or magnetic field strength of the magnet due to aging ([0007]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kawai in order to provide the wear indicator as a magnetic portion containing powder particles so as to acquire highly accurate wear information regarding a tread portion from measured information regarding the magnetic flux density or the magnetic field strength of the magnet without being affected by a decrease in magnetic flux density or magnetic field strength of the magnet caused by heat generation in the tread rubber of the pneumatic tire and by a decrease in magnetic flux density or magnetic field strength of the magnet due to aging, and without having to rely on the non-preferred conventional techniques of visual inspection (See Tanno [0002]), as taught by Tanno. 
Shima teaches providing a sheet-shaped magnet attached to a tire that preferably has a flexibility provided by mixing and dispersing magnetic powder of ferrite or a rare earth magnetic body such as samarium-cobalt, iron-neodymium-boron or the like (i.e. a hard magnetic material) with rubber or a resin (i.e. a polymer) ([0103]). In this manner, the magnet can be deformed following the deformation of the tire and breakage of the magnet can be prevented ([0103]). Shima further teaches that the magnets are 
Furthermore, Kawai discloses that the hole may be formed by using a method known in the art (Page 18 lines 741-742), however, Kawai does not expressly recite that the holes are formed by a drilling step.
Hisatomi teaches a method of manufacturing a tire similar to Kawai, wherein holes are provided by drilling in an unvulcanized tread and then filled with a filling material ([0011]), a green tire including the tread with filling material is molded ([0012]), and then the green tire is vulcanized ([0012]). Although Hisatomi teaches a filling material that is a good conductive rubber for eliminating static electricity from a vehicle to a road surface rather than a wear indicator as disclosed by Kawai, both Kawai and Hisatomi disclose substantially similar methods in manufacturing the tire, they merely differ on the material and its intended use for filling the holes in the tread. Moreover, because Kawai discloses that the hole may be formed by using a method known in the art, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kawai in order to provide that the holes in the tread are formed by a drilling step as is generally known in the substantially similar art, as taught by Hisatomi. 



Regarding claim 9, Tanno further teaches a magnetic sensor mounting step of mounting a magnetic sensor (Fig. 1: 20) for detecting a magnetic flux density of a magnetic field formed by the magnetic piece (Fig. 1: 10) on an inner surface of a vulcanized28 Y/ll: Newpneumatic tire (Fig. 1: T) after the vulcanization step ([0009], [0011], [0023], [0068]-[0069], [0080]-[0081]). The sensor sends a detection signal to an acquisition device that acquires wear information regarding the tread from detection signal ([0021]-[0022]). Moreover, with this manner of mounting the sensor, the sensor is able to detect the magnetic flux density or magnetic field strength of the wear indictor magnet without hindrance ([0072]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Kawai in order to provide a magnetic sensor mounting step of mounting a magnetic sensor for detecting a magnetic flux density of a magnetic field formed by the magnetic piece on an inner surface of a vulcanized28 Y/ll: Newpneumatic tire so as to send wear information regarding the tread to the driver/user as well as detect the magnetic flux density or magnetic field strength of the wear indictor magnet without hindrance, as taught by Tanno. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (WO 2014/ 147981, see machine translation), Tanno (US 2021/0170804), Shima et al. (US 2006/0010992), and Hisatomi et al. (JP 11-042720, see machine translation) as applied to claim 1 above, and further in view of Wei et al. (US 2018/0170118).

Regarding claim 8, Kawai further discloses that the tread portion of the pneumatic tire is provided with an inner layer portion which constitutes a portion on the tire inner 20circumferential side of the wear limit (Page 14 lines 547-560). However, modified Kawai does not expressly recite that a magnetic piece formed of the polymer material not containing the powder particles of hard magnetic material is used for forming the inner layer portion.
Wei teaches a tire including a package in the tread having magnetic particles and an erodible medium, wherein the magnetic package may be tiered in its construction (Fig. 3) ([0035]), and wherein the tiers may comprise different magnetic particles, including ones that are not hard magnetic material on a portion that forms an inner layer portion (Fig. 3: 315) ([0035]-[0036]). In this manner, as the tread wears due to use, magnetic particles will erode from the tire, and the strength of the magnetic field emitted from the package will decrease ([0037]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Kawai in order to provide a magnetic piece formed of the polymer material not containing the powder particles of hard magnetic material used for forming the inner layer portion so as to better detect the level of wear in the tread based upon a tiered approach of magnetic levels, as taught by Wei. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749